By the court.

McDonald, J.,
delivering the opinion.
The court below refused the motion for a new trial, and his judgment is excepted to.
All the grounds in the motion for a new trial may be considered together.
Riot is the doing, by two or more persons, either with or without a common cause of quarrel, an unlawful act of violence or any other act in a violent or tumultuous manner. — Cobb, 811. To constitute a riot, it is not necessary that the act done by the parties should in itself be unlawful. If it be done in a violent and tumultuous manner, the offence is complete.
The evidence in this case shows that there was a kind .of general fight. A part of the testimony shows great forbearance on the part of the plaintiff' in error, and reluctance to enter into it, and would seem to make out a case bordering on justification so far as his particular fight was concerned, while other parts of it show that he was not without blame. One of the witnesses testified that he stood up to Chapman, and that they stood up to each other.
The presiding judge presented the law very fairly to the jury. He charged them that if either of the defendants did nothing more than defend himself, he had a right *194to do that; and if such insolence, by words, was used towards either defendant on trial, as in their opinion would justify an assault, if he chastised the assailant reasonably, he ought to be acquitted.
In criminal cases jurors are judges of the law as well as the fact. They have, upon a full charge upon the law of the case by the court, and upon hearing all the evidence, found the law and the facts against the plaintiff in error; the judge who heard the cause refused to grant a new trial. There is some evidence to sustain the verdict, and we will not, in such a case, disturb the judgment of the court below. Judgment affirmed.